DETAILED ACTION
Claims status
In response to the application filed on 06/17/2019, claims 1-30 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
Drawing figures submitted on 06/17/2019 have been reviewed and accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-7, 16-21, 22-23, 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2021/0266868 A1) in view of Loehr et al. (US 2019/0053251 A1).
Regarding claim 1; Shin discloses a method of wireless communication by a first user equipment (UE), the method comprising: 
receiving, from a base station, information associated with sidelink communication (See Figs. 5 and 7: the UE 501 to receive a System Information Block (SIB) from a gNB 503; ¶. [0067], and the received SIB information is associated with a resource pool for sidelink communication from a base station through a system information block (SIB); ¶. [0021]);
See Fig. 5 and 7: Then, in operation 540, the UE 501 may request the gNB 503 to send a transmission resource for V2X communication with other UEs 502, i.e., second UE.  According to an embodiment, the UE 501 may use an RRC message or a MAC CE to request the gNB 503 to send a transmission resource.  Herein, the RRC message may include a SidelinkUEInformation message. ¶. [0068] and ¶. [0079]); and 
communicating with the second UE on a first sidelink channel based on the sidelink communication pattern associated with the second UE (See Fig. 5 and 7: In operation 570, the UE 501 may broadcast Sidelink Control Information (SCI) to the other UEs 502, i.e., second UE, via PSCCH.  Thereafter, in operation 580, the UE 501 may broadcast data to the other UEs 502 via PSSCH. ¶. [0069] and 0080]).
Even though, Shin teaches the method wherein to determine the sidelink related information associated with the second UE (See ¶. [0068]), Shin doesn’t explicitly discuss the sidelink communication pattern.
However, Loehr further discloses the sidelink communication pattern (Loehr: See Figs. 7-9, the UE to determine the used of sidelink transmission pattern that allows transmitting two transport blocks within the next SC period. ¶. [0251-0252]).
The rationale of combining the Shin and Loehr is that Loehr’s the method of determining the sidelink communication pattern could be apparently be implemented into Shin’s SidelinkUEInformation included in the RRC message.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the sidelink communication pattern as taught by Loehr to have incorporated in the system of Shin, so that it would provide that the terminal determines the amount of sidelink data to transmit, among the sidelink data that is 

Regarding claim 2; Shin discloses the method wherein the information associated with sidelink communication indicates a resource allocation associated with sidelink communication (Shin: ¶. [0046]).

Regarding claim 5; Shin discloses the method wherein the resource allocation is semi-statically allocated by the base station (Shin: the gNB can manage resources of a sidelink, the scheduled resource assignment (mode 3) may be effective in interference management and resource pool management (for example, dynamic assignment and semi-persistence transmission). ¶. [0046]).

Regarding claim 6; Shin in view of Loehr discloses the method wherein the resource allocation is associated with a timescale of at least 100 milliseconds. (Loehr: ¶. [0014-0015]).

Regarding claim 7; Shin in view of Loehr discloses the method wherein the information associated with sidelink communication does not schedule any UEs on the resource allocation associated with sidelink communication (Loehr: See Figs. 7-9, the improved sidelink data transfer according to the first aspect not only restricts the sidelink data transfer to those sidelink logical channels that are associated with the selected sidelink destination but also restricts the sidelink data transfer to only those sidelink logical channels that have a priority that is among the priorities associated with the selected radio resource pool.. ¶. [0204]).

Shin in view of Loehr discloses the method wherein the sidelink communication pattern is associated with a timescale of at least 100 milliseconds (Loehr: ¶. [0014-0015]).

Regarding claim 16; Shin discloses a method of wireless communication by a base station, the method comprising: 
determining a resource allocation associated with sidelink communication (See Figs. 1 and 5: The scheduled resource assignment is a method in which a gNB assigns resources for sidelink transmission to UEs Radio Resource Control (RRC)-connected to the gNB by a dedicated scheduling method.  Because the gNB can manage resources of a sidelink, the scheduled resource assignment, i.e., resource allocation; ¶. [0046]);
broadcasting information indicating the resource allocation associated with sidelink communication (See Fig. s 1-5: In the UE autonomous resource assignment, the gNB may provide/broadcast a sidelink transmission/reception resource pool for V2X communication as system information, and a UE may select a resource pool according to a defined rule. ¶. [0047]); and 
refraining from scheduling any user equipment (UE) on the resource allocation associated with sidelink communication (See Fig. 6:  the gNB 603 may allow the UE 601 to autonomously select a transmission resource, without itself being involved in resource assignment, i.e., refraining from resource assignment that is related to sidelink transmission mode. ¶. [0074] and ¶. [0076]).
Even though, Shin teaches the method of not-involving in resource assignment in selection of transmission resource by the gNB (¶. [0074]), Shin doesn’t explicitly discuss the method of refraining from scheduling a UE associated with the sidelink communication.
However, Loehr further discloses the method of refraining from scheduling a UE associated with the sidelink communication (Loehr: See Figs. 7-9, the improved sidelink data transfer according to the first aspect not only restricts the sidelink data transfer to those sidelink logical channels that are associated with the selected sidelink destination but also restricts the sidelink data transfer to only those sidelink logical channels that have a priority that is among the priorities associated with the selected radio resource pool.. ¶. [0204]).
The rationale of combining the Shin and Loehr is that Loehr’s the method of refraining from scheduling a UE associated with the sidelink communication could be apparently be implemented into Shin’s method of managing resources of the sidelink of the scheduled resource assignment.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of refraining from scheduling a UE associated with the sidelink communication as taught by Loehr to have incorporated in the system of Shin, so that it would provide that the terminal determines the amount of sidelink data to transmit, among the sidelink data that is available for transmission from those sidelink logical channels that are associated with the selected sidelink destination and that have a priority that is among the priorities associated with the selected radio resource pool. Loehr: Abstract.


Shin discloses the method of claim 16, further comprising: 
receiving, from each of a plurality of UEs, a respective request associated with the sidelink communication (See Fig. 6: even in an RRC-connected state of operation 630, the gNB 603 may allow the UE 601 to autonomously select a transmission resource, without itself being involved in resource assignment. ¶. [0074]); 
determining a sidelink communication pattern based on each request associated with the sidelink communication (See Fig. 7: According to an embodiment, V2X communication may operate in a sidelink transmission mode considering uni-cast or group-cast together.  Unlike FIG. 5 illustrating the sidelink transmission mode considering only broadcast, the other UE/UE group 702 performing communication through a sidelink, as well as the UE 701, may also set an RRC connection to the gNB 703. ¶. [0078]); and 
sending, to each of the plurality of UEs, information indicating the sidelink communication pattern (See Fig. 7: he gNB 703 to send a transmission resource for performing V2X communication with the other UE/UE group 702.  According to an embodiment, the UE 701 may use an RRC message or a MAC CE to request the gNB 703 to send a transmission resource.  Herein, the RRC message may include a SidelinkUEInformation message. ¶. [0079]) and (see Loehr: See Figs. 7-9, the UE to determine the used of sidelink transmission pattern that allows transmitting two transport blocks within the next SC period. ¶. [0251-0252]).

Regarding claim 18; Shin in view of Loehr discloses the method wherein at least one of the respective requests indicates at least one of a quality of service (QoS) associated with the sidelink communication or a relative priority associated with the sidelink communication, and wherein the sidelink communication pattern is determined based on at least one of the QoS or the relative priority (Loehr: select a pool of resources for use from the pools of resources configured by upper layers whose associated priority list includes the priority of the highest priority of the sidelink logical channel in the MAC PDU to be transmitted. If more than one pool of resources has an associated priority list which includes the priority of the sidelink logical channel with the highest priority in the MAC PDU to be transmitted, it is left for UE implementation which one of those pools of resources to select. ¶. [0142]).

Regarding claim 19; Shin in view of Loehr discloses the method wherein the sidelink communication pattern is associated with a timescale of at least 100 milliseconds (Loehr: ¶. [0014-0015]).

Regarding claim 20; Shin in view of Loehr discloses the method wherein the resource allocation is associated with a timescale of at least 100 milliseconds. (Loehr: ¶. [0014-0015]).

Regarding claim 21; Shin discloses the method wherein the resource allocation is semi-statically allocated by the base station (Shin: the gNB can manage resources of a sidelink, the scheduled resource assignment (mode 3) may be effective in interference management and resource pool management (for example, dynamic assignment and semi-persistence transmission). ¶. [0046]).


Shin discloses an apparatus for wireless communication by a first user equipment (UE), comprising: a memory; and at least one processor coupled to the memory (See Figs. 11 and 12) and configured to: 
receive, from a base station, information associated with sidelink communication (See Figs. 5 and 7: the UE 501 to receive a System Information Block (SIB) from a gNB 503; ¶. [0067], and the received SIB information is associated with a 
resource pool for sidelink communication from a base station through a system information block (SIB); ¶. [0021]);
determine, based on the information associated with sidelink communication, a sidelink communication pattern associated with a second UE (See Fig. 5 and 7: Then, in operation 540, the UE 501 may request the gNB 503 to send a transmission resource for V2X communication with other UEs 502, i.e., second UE.  According to an embodiment, the UE 501 may use an RRC message or a MAC CE to request the gNB 503 to send a transmission resource.  Herein, the RRC message may include a SidelinkUEInformation message. ¶. [0068] and ¶. [0079]); and 
communicate with the second UE on a first sidelink channel based on the sidelink communication pattern associated with the second UE (See Fig. 5 and 7: In operation 570, the UE 501 may broadcast Sidelink Control Information (SCI) to the other UEs 502, i.e., second UE, via PSCCH.  Thereafter, in operation 580, the UE 501 may broadcast data to the other UEs 502 via PSSCH. ¶. [0069] and 0080]).
Even though, Shin teaches the method wherein to determine the sidelink related information associated with the second UE (See ¶. [0068]), Shin doesn’t explicitly discuss the sidelink communication pattern.
Loehr further discloses the sidelink communication pattern (Loehr: See Figs. 7-9, the UE to determine the used of sidelink transmission pattern that allows transmitting two transport blocks within the next SC period. ¶. [0251-0252]).
The rationale of combining the Shin and Loehr is that Loehr’s the method of determining the sidelink communication pattern could be apparently be implemented into Shin’s SidelinkUEInformation included in the RRC message.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the sidelink communication pattern as taught by Loehr to have incorporated in the system of Shin, so that it would provide that the terminal determines the amount of sidelink data to transmit, among the sidelink data that is available for transmission from those sidelink logical channels that are associated with the selected sidelink destination and that have a priority that is among the priorities associated with the selected radio resource pool. Loehr: Abstract.

Regarding claim 23; Shin discloses the apparatus wherein the information associated with sidelink communication indicates a resource allocation associated with sidelink communication (Shin: ¶. [0046]).

Regarding claim 26; Shin discloses the method wherein the resource allocation is semi-statically allocated by the base station (Shin: the gNB can manage resources of a sidelink, the scheduled resource assignment (mode 3) may be effective in interference management and resource pool management (for example, dynamic assignment and semi-persistence transmission). ¶. [0046]).

Shin in view of Loehr discloses the method wherein the resource allocation is associated with a timescale of at least 100 milliseconds. (Loehr: ¶. [0014-0015]).

Regarding claim 28; Shin discloses an apparatus for wireless communication by a base station, comprising: a memory; and at least one processor coupled to the memory (See Figs. 11 and 12) and configured to: 
determine a resource allocation associated with sidelink communication (See Figs. 1 and 5: The scheduled resource assignment is a method in which a gNB assigns resources for sidelink transmission to UEs Radio Resource Control (RRC)-connected to the gNB by a dedicated scheduling method.  Because the gNB can manage resources of a sidelink, the scheduled resource assignment, i.e., resource allocation; ¶. [0046]);
broadcast information indicating the resource allocation associated with sidelink communication (See Fig. s 1-5: In the UE autonomous resource assignment, the gNB may provide/broadcast a sidelink transmission/reception resource pool for V2X communication as system information, and a UE may select a resource pool according to a defined rule. ¶. [0047]); and 
refrain from scheduling any user equipment (UE) on the resource allocation associated with sidelink communication (See Fig. 6:  the gNB 603 may allow the UE 601 to autonomously select a transmission resource, without itself being involved in resource assignment, i.e., refraining from resource assignment that is related to sidelink transmission mode. ¶. [0074] and ¶. [0076]).
Even though, Shin teaches the method of not-involving in resource assignment in selection of transmission resource by the gNB (¶. [0074]), Shin doesn’t explicitly discuss the method of refraining from scheduling a UE associated with the sidelink communication.
However, Loehr further discloses the method of refraining from scheduling a UE associated with the sidelink communication (Loehr: See Figs. 7-9, the improved sidelink data transfer according to the first aspect not only restricts the sidelink data transfer to those sidelink logical channels that are associated with the selected sidelink destination but also restricts the sidelink data transfer to only those sidelink logical channels that have a priority that is among the priorities associated with the selected radio resource pool.. ¶. [0204]).
The rationale of combining the Shin and Loehr is that Loehr’s the method of refraining from scheduling a UE associated with the sidelink communication could be apparently be implemented into Shin’s method of managing resources of the sidelink of the scheduled resource assignment.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of refraining from scheduling a UE associated with the sidelink communication as taught by Loehr to have incorporated in the system of Shin, so that it would provide that the terminal determines the amount of sidelink data to transmit, among the sidelink data that is available for transmission from those sidelink logical channels that are associated with the selected sidelink destination and that have a priority that is among the priorities associated with the selected radio resource pool. Loehr: Abstract.

Regarding claim 29; Shin discloses the apparatus wherein the at least one processor is further configured to:
receive, from each of a plurality of UEs, a respective request associated with the sidelink communication (See Fig. 6: even in an RRC-connected state of operation 630, the gNB 603 may allow the UE 601 to autonomously select a transmission resource, without itself being involved in resource assignment. ¶. [0074]); 
See Fig. 7: According to an embodiment, V2X communication may operate in a sidelink transmission mode considering uni-cast or group-cast together.  Unlike FIG. 5 illustrating the sidelink transmission mode considering only broadcast, the other UE/UE group 702 performing communication through a sidelink, as well as the UE 701, may also set an RRC connection to the gNB 703. ¶. [0078]); and 
send, to each of the plurality of UEs, information indicating the sidelink communication pattern (See Fig. 7: he gNB 703 to send a transmission resource for performing V2X communication with the other UE/UE group 702.  According to an embodiment, the UE 701 may use an RRC message or a MAC CE to request the gNB 703 to send a transmission resource.  Herein, the RRC message may include a SidelinkUEInformation message. ¶. [0079]) and (see Loehr: See Figs. 7-9, the UE to determine the used of sidelink transmission pattern that allows transmitting two transport blocks within the next SC period. ¶. [0251-0252]).

Regarding claim 30; Shin in view of Loehr discloses the apparatus wherein at least one of the respective requests indicates at least one of a quality of service (QoS) associated with the sidelink communication or a relative priority associated with the sidelink communication, and wherein the sidelink communication pattern is determined based on at least one of the QoS or the relative priority (Loehr: select a pool of resources for use from the pools of resources configured by upper layers whose associated priority list includes the priority of the highest priority of the sidelink logical channel in the MAC PDU to be transmitted. If more than one pool of resources has an associated priority list which includes the priority of the sidelink logical channel with the highest priority in the MAC PDU to be transmitted, it is left for UE implementation which one of those pools of resources to select. ¶. [0142]).
Allowable Subject Matter
Claims 3-4, 8-14, and 24-25 are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zeng et al. (US 2021/0212023 A1).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416